Citation Nr: 0713302	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  05-37 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a right 
knee disorder.

2.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a left 
knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from November 1975 to March 
1976 and from November 1976 to March 1977.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), in 
pertinent part denying service connection for left and right 
knee disorders based upon the failure to submit new and 
material evidence to warrant reopening the claims.  

By an October 2005 submission, the veteran timely requested 
Decision Review Officer (DRO) review of his claims being 
appealed, prior to Board adjudication, under 38 CFR § 3.2600.  
DRO review was afforded the veteran, as documented in a 
November 2005 Statement of the Case (SOC). 

The Board notes that, while the veteran in October 2005 
submitted a notice of disagreement with the September 2003 
decision including as to RO's denial of service connection 
for a back disorder, the veteran did not perfect an appeal of 
that back disorder claim following the RO's issuance of an 
SOC in November 2005.  Rather, the veteran expressly stated 
on a Form 9 submitted in November 2005 that he was appealing 
only his claims for service connection for knee disorders.  
Absent a perfected appeal, the Board has no jurisdiction over 
those other claims.  38 C.F.R. §§ 20.200, 20.202, 20.302. 


FINDINGS OF FACT

1.  An October 1980 RO decision denied service connection for 
a right knee disorder. An appeal of the claim was not timely 
perfected. That was the last final decision, up to the 
present time, denying the veteran's claim for service 
connection for a right knee disorder.




2.  The evidence added to the record since the October 1980 
RO decision denying service connection for a right knee 
disorder does not raise a reasonable possibility of 
substantiating the claim for service connection for a right 
knee disorder, nor does it, by itself or in conjunction with 
evidence previously assembled, relate to an unestablished 
fact necessary to substantiate the claim.  This new evidence 
does not raise a reasonable possibility of substantiating the 
claim.  

3.  An October 1980 RO decision denied service connection for 
a left knee disorder. An appeal of the claim was not timely 
perfected. That was the last final decision, up to the 
present time, denying the veteran's claim for service 
connection for a left knee disorder.

4.  The evidence added to the record since the October 1980 
RO decision denying service connection for a left knee 
disorder does not raise a reasonable possibility of 
substantiating the claim for service connection for a left 
knee disorder, nor does it, by itself or in conjunction with 
evidence previously assembled, relate to an unestablished 
fact necessary to substantiate the claim.  This new evidence 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  Evidence submitted since the October 1980 RO decision 
denying service connection for a right knee disorder is not 
new and material; thus, the claim may not be reopened. 38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.156(a), 19.32, 20.1103 (2006).

2.  Evidence submitted since the October 1980 RO decision 
denying service connection for a left knee disorder is not 
new and material; thus, the claim may not be reopened. 38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.156(a), 19.32, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

In the present case, proper VCAA notice was provided to the 
veteran prior to the initial adjudication of his present 
requests to reopen.  In a June 2005 letter, issued prior to 
the August 2005 rating decision, the RO informed the veteran 
of its duty to assist him in substantiating his claims under 
the VCAA, and the effect of this duty upon his claims.  
Moreover, it appears that all applicable notice was afforded 
the veteran with respect to his request to reopen his claims.  

As the claims were not reopened, there was no duty to assist 
the veteran in obtaining unobtained private records from 
indicated recent sources of treatment.  The Board also notes 
that in the recent case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought.  Such notice was 
provided in the June 2005 VCAA letter to the appellant.  
Therefore, this letter satisfied the requirements outlined in 
the Kent decision.

The Board notes that neither the veteran nor his 
representative has identified any pertinent evidence not 
already of record which would need to be obtained for a fair 
disposition of this appeal.  The submitted letters from 
treating medical practitioners establish the presence of 
current disability, and do not indicate that these treating 
medical practitioners had any knowledge as to aggravation of 
a left or right knee disability in service.  Existence of the 
disorders prior to service, without aggravation in service, 
was the basis of the prior final denial of the veteran's 
appealed claims.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him of the evidence needed, and in 
obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
yet more development. Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Since the claims 
for compensation are being denied, any such issues are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a). When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  New and Material Evidence Claims

A.  Applicable Law

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates (1) that the disease or 
injury existed prior to service and (2) that the disease or 
injury was not aggravated by service.  Only such conditions 
as are recorded in examination reports are to be considered 
as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b).

As noted in the Introduction, the veteran had two periods of 
active duty (AD), one with the Army National Guard from 
November 1975 to March 1976, and one with the Regular Army 
from November 1976 to March 1977.  Whether or not that first 
period of service was AD or more properly characterized as 
active duty for training (ADT) is not clear from the record, 
but the distinction is immaterial to this case.  ADT includes 
full-time duty performed by Reserve or National Guard members 
for training purposes.  See 38 U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c).  Service connection is available for any period of 
ADT during which the individual concerned was disabled or 
died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  See Kightly 
v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented 
since the last final denial on any basis (either upon the 
merits of the case, or upon a previous adjudication that no 
new and material evidence had been presented) will be 
evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The mere presence of a statutory or regulatory amendment does 
not automatically require reopening of a previously denied 
claim.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993).  
Further, a regulatory change in an evidentiary burden is not 
evidence, and cannot constitute new and material evidence.  
Routen v. West, 142 F.3d 1434, 1441 (Fed. Cir. 1998).  Hence, 
regulatory changes reflecting a change in the evidentiary 
burden for establishing whether a disability existed prior to 
service, whether it increased in severity during service, and 
whether aggravation occurred in service for a disability 
which existed prior to service, cannot be considered new 
evidence to reopen the veteran's claims for service 
connection for right and left knee disorders.  Id.  

B.  Evidentiary Review and Analysis

Here, the veteran's claims for service connection for right 
and left knee disorders were previously denied by an October 
1980 rating decision.  While the veteran timely submitted a 
notice of disagreement as to those denials in April 1981, 
following the RO's issuance of an statement of the case in 
May 1981 the veteran did not submit a substantive appeal 
until December 1981, or over a year after issuance of the 
rating decision and over 60 days after issuance of the SOC.  
Hence, there was no timely appeal, and the RO decision 
denying those service connection claims became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 19.32, 20.1103.  

Of record at the time of that October 1980 decision were 
service medical records showing some findings and treatment 
for a condition assessed as chondromalacia of the knees; and 
a VA examination in August 1980 which found no physical 
findings of disability, but with complaints of persistent 
symptoms made an assessment of recurrent knee problems.  

Since that October 1980 final denial of the claims for 
service connection for right and left knee disorders, the 
veteran has made further allegations which are essentially 
redundant of those previously made, regarding initial injury 
to his knees in service and persistence of disability in each 
knee thereafter.  He has submitted three pieces of 
independent evidence since that prior decision, specifically, 
a private medical evaluation and letters from two other 
private medical practitioners.  The examination, dated in 
December 2004, included findings of a swollen right knee and 
an assessment of some unspecified disability of the knee.  In 
a January 2005 letter, the second private medical 
practitioner noted that the veteran had "bilateral knee 
pain, which was a work-related injury."  In an April 2005 
letter , the third private medical practitioner opined that 
the veteran had bilateral knee disabilities related to an 
injury in May 2002.  

None of these three pieces of new medical evidence addresses 
the question of the etiology of the veteran's claimed knee 
disabilities as related to service.  Hence, they do not raise 
a reasonable possibility of substantiating the claim for 
service connection for a right or left knee disorder.  These 
new pieces of medical evidence also do not, by themselves or 
in conjunction with evidence previously assembled, relate to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  The RO in its October 1980 decision 
already recognized that the medical record established the 
presence of bilateral knee disorders, since it determined 
that these disorders existed prior to service and were not 
aggravated by service.  

The veteran's own statements are not new; they essentially 
reiterate his previous contentions, and do not indicate the 
existence of new evidence which would possibly further his 
claims.  In addition, while the evidentiary burden for 
establishing that a disability existed prior to service or 
was aggravated therein has changed subsequent to the October 
1980 decision, that does not constitute a statutory or 
regulatory change to warrant considering the claims for 
service connection for right and left knee disorders as new 
claims, and does not warrant reopening those claims.  
Spencer, Routen, supra.

Accordingly, absent new and material evidence, the claims for 
service connection for right and left knee disorders may not 
be reopened.  38 C.F.R. § 3.156(a).   


ORDER

New and material evidence having not been submitted, the 
claim for service connection for a right knee disorder is 
denied.

New and material evidence having not been submitted, the 
claim for service connection for a left knee disorder is 
denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


